Exhibit 10.6

CHANGE IN CONTROL AGREEMENT
2008 Restatement

Effective Date: January 1, 2004,
As Amended and Restated December 30, 2008,
For Compliance with Code § 409A

This CHANGE IN CONTROL AGREEMENT (“Agreement”) is made by WEST COAST BANCORP
(“Bancorp”) and WEST COAST BANK (“Bank”) (collectively “Company”) and HADLEY
S. ROBBINS (“Executive”).

RECITALS

A. The Executive is employed by the Company as its Chief Credit Officer.   B.
The Board recognizes that a possible or threatened Change in Control may result
in key management personnel being concerned about their continued employment
status or responsibilities. In addition, they may be approached by other
companies offering competing employment opportunities. Consequently, they will
be distracted from their duties and may even leave the Company during a time
when their undivided attention and commitment to the best interests of the
Company and Bancorp’s shareholders would be vitally important.   C. The Company
considers it essential to its best interests and those of Bancorp’s shareholders
to provide for the continued employment of key management personnel in the event
of a Change in Control.   D. Therefore, in order to—                  (13)
Encourage the Executive to assist the Company during a Change in Control and be
available during the transition afterwards;                  (14) Give assurance
regarding the Executive’s continued employment status and responsibilities in
the event of a Change in Control;     (15) Provide the Executive with Change in
Control benefits competitive with the Company’s peers; and     (4) Comply with
the requirements of Internal Revenue Code § 409A so that the Change in Control
benefits can continue to be provided to the Executive on a tax-deferred basis
until they are actually paid to the Executive     —the parties agree to the
following amended and restated:  

TERMS AND CONDITIONS

1. DEFINITIONS. Words and phrases appearing in this Agreement with initial
capitalization are defined terms that have the meanings stated below. Words
appearing in the following definitions which are themselves defined terms are
also indicated by initial capitalization.                  (a) “Beneficial
Ownership” means direct or indirect ownership within the meaning of Rule
13(d)(3) under the Exchange Act.               

--------------------------------------------------------------------------------


(b) “Board” means Bancorp’s Board of Directors.   (c) “Cause” means either:  
               (1) Any of the circumstances that qualify as grounds for
termination for cause under the Executive’s employment agreement as in effect at
the time; or     (2) If no employment agreement is in effect at that time or if
the employment agreement in effect at that time does not specify grounds for
termination for cause, any of the following circumstances shall qualify as
“Cause” under this Agreement:                    (A) Embezzlement, dishonesty or
other fraudulent acts involving the Company or the Company’s business
operations;       (B) Material breach of any confidentiality agreement or
policy;       (C) Conviction (whether entered upon a verdict or a plea,
including a plea of no contest) on any felony charge or on a misdemeanor
reflecting upon the Executive’s honesty;       (D) An act or omission that
materially injures the Company’s reputation, business affairs or financial
condition, if that injury could have been reasonably avoided by the Executive;
or       (E) Willful misfeasance or gross negligence in the performance of the
Executive’s duties provided, however, that the Executive is first given:      
               (i) Written notice by the Committee specifying in detail the
performance issues; and         (ii) A reasonable opportunity to cure the issues
specified in the notice.                (d) “Change in Control” means:     (1)
Except as provided in subparagraph (B) below, an acquisition or series of
acquisitions as described in subparagraph (A) below.       (A) The acquisition
by a Person of the Beneficial Ownership of more than 30% of either:         (i)
Bancorp’s then outstanding shares of common stock; or         (ii) The combined
voting power of Bancorp’s then outstanding voting securities entitled to vote
generally in the election of directors;  

--------------------------------------------------------------------------------


                              (B)          This paragraph (1) does not apply to
any acquisition:   (i) Directly from the Company;     (vi) By the Company; or  
  (iii) Which is part of a transaction that satisfies the exception in paragraph
(3)(A), (B) and (C) below;               

               (2) The incumbent directors cease for any reason to be a majority
of the Board. The “incumbent directors” are directors who are either:    
               (A) Directors on the Effective Date; or       (B) Elected, or
nominated for election, to the Board by a majority vote of the members of the
Board or the Nominating Committee of the Board who were directors on the
Effective Date. However this subparagraph (B) does not include any director
whose election came as a result of an actual or threatened election contest
regarding the election or removal of directors or other actual or threatened
solicitation of proxies by or on behalf of a Person other than the Board;
                 (3) Consummation of a merger, reorganization or consolidation
of Bancorp or the sale or other disposition of substantially all of its assets,
except where:       (A) Persons who, immediately before the consummation, had,
respectively, a Controlling Interest in and Voting Control of Bancorp have,
respectively, a Controlling Interest in, and Voting Control of the resulting
entity;       (B) No Person (other than the entity resulting from the
transaction or an employee benefit plan maintained by that entity) has the
Beneficial Ownership of more than 30% of either:         (i) The resulting
entity’s then outstanding shares of common stock or other comparable equity
security; or         (ii) The combined voting power of the resulting entity’s
then outstanding voting securities entitled to vote generally in the election of
directors,   except to the extent that Person held that Beneficial Ownership
before the consummation; and       (C) A majority of the members of the board of
directors of the resulting entity were members of the Board at either the time:
        (v) The transaction was approved by the Board; or         (ii) The
initial agreement for the transaction was signed; or                  (4)
Approval by Bancorp’s shareholders of its complete liquidation or dissolution.  
(e) “Change in Control Proposal” means any proposal or offer that is intended to
or has the potential to result in a Change in Control.  

--------------------------------------------------------------------------------


(f) “Code” means the Internal Revenue Code of 1986.                (g)
“Committee” means the Compensation and Personnel Committee of the Board.   (h)
“Controlling Interest” means Beneficial Ownership of more than 50% of the
outstanding shares of common stock of a corporation or the comparable equity
securities of a noncorporate business entity.   (i) “Disability” means that
either the carrier of any Company-provided individual or group long-term
disability insurance policy covering the Executive or the Social Security
Administration has determined that the Executive is disabled. Upon the request
of the Committee, the Executive will submit proof of the carrier’s or the Social
Security Administration’s determination.   (j) “Effective Date” means January 1,
2004, the original effective date of this Agreement. (The effective date of this
2008 Restatement is December 30, 2008.)   (k) “ERISA” means the Employee
Retirement Income Security Act of 1974.   (l) “Exchange Act” means the
Securities Exchange Act of 1934.   (m) “Good Reason” means any one of the
following:     (1) Any material reduction in the Executive’s salary or reduction
or elimination of any compensation or benefit plan benefiting the Executive,
which reduction or elimination does not generally apply to substantially all
similarly situated employees of the Company or such employees of any successor
entity or of any entity in control of Bancorp or the Bank;     (2) A relocation
or transfer of the Executive’s place of employment to an office or location that
is more than 35 miles from the Executive’s then current place of employment; or
                 (3) A material diminution in the Executive’s responsibilities,
authority or duties.   (n) “Person” means any individual, entity or group within
the meaning of Sections 13(d) and 14(d) of the Exchange Act, other than a
trustee or fiduciary holding securities under an employee benefit plan of the
Company.   (o) “Termination Event” means any of the following events:     (1)
The Executive terminates employment for Good Reason within 24 months after a
Change in Control; provided, however, that for purposes of Section 4(g)(2) of
this Agreement (exception to the six-month delay in payment of the severance
benefit), the Executive will be deemed to have terminated employment for Good
Reason only if:       (A) The termination occurs within 24 months after the
occurrence of a Good Reason event; and                    (B) Before terminating
employment, the Executive provided the Company:         (i) With reasonable
notice of the occurrence of the Good Reason event; and               

--------------------------------------------------------------------------------


        (ii)          A period of at least 30 days in which the Company could
remedy the Good Reason event;       (2) The Company terminates the Executive’s
employment other than for Cause, Disability or death within 24 months after a
Change in Control;       (3) The Company terminates the Executive’s employment
before a Change in Control if:         (A) The termination is not for Cause,
Disability or death; and                      (B) The termination occurs either
on or after:           (ix) The announcement by Bancorp, or any other Person,
that a Change in Control is contemplated or intended; or                       
(x) The date a contemplated or intended Change in Control should have been
announced under applicable securities or other laws; or       (4) The date the
Executive’s period of continued employment under Section 3(b) ends.     (p)
“Voting Control” means holding more than 50% of the combined voting power of an
entity’s then outstanding securities entitled to vote in the election of its
directors or other governing body.   2. INITIAL TERM; RENEWALS; EXTENSION.
                 (a) The initial term of this Agreement begins on the Effective
Date and ends on December 31, 2004.                  (b) Following this initial
term, this Agreement will automatically renew on January 1 of each year for
subsequent one-year terms, unless not later than the September 30 preceding the
upcoming renewal date, either the Company or the Executive gives the other
written notice terminating this Agreement as of the upcoming December 31.    
(c) If a definitive agreement providing for a Change in Control is signed on or
before the expiration date of the initial term or any renewal term, the term of
this Agreement then in effect will automatically be extended to 24 months after
the effective date (as stated in the definitive agreement) of the Change in
Control. During this extended period, the Board may not terminate this Agreement
without the Executive’s written consent.   3. EXECUTIVE’S OBLIGATIONS.     (a)
The Executive agrees that, upon notification that the Company has received a
Change in Control Proposal, the Executive shall:       (1) At the Company’s
request, assist the Company in evaluating that proposal; and                   
(2) Not resign the Executive’s position with the Company until the transaction
contemplated by that proposal is either consummated or abandoned.     (b) If,
within 24 months following a Change in Control, the Company wants the Executive
to continue employment in a position or under circumstances that would qualify
as Good Reason for the Executive to terminate employment, the Executive shall
nevertheless agree to that continued employment, provided that:  

--------------------------------------------------------------------------------


(1) The term of this continued employment shall not exceed 90 days or such
shorter or longer term as agreed by the Company and the Executive;       (2) The
continued employment will be at an executive-level position that is reasonably
comparable to the Executive’s then current position;       (3) The continued
employment shall be at either:         (A) The Executive’s then current place of
employment; or         (B) Such other location as agreed by the Company and the
Executive; and       (4) As compensation for this continued employment, the
Executive shall receive:         (A) The same base pay and bonus arrangement as
in effect on the day before the continued employment agreement became effective
(or their hourly equivalent); and         (B) Either:           (i) Continuation
of the Executive’s employee benefits, fringe benefits and perquisites at their
then current level; or                        (ii) If that continuation is not
reasonably feasible, the Executive shall receive additional cash compensation
equal to the amount the Company would have paid as the employer contribution for
the items that cannot be continued.   4.      SEVERANCE BENEFITS. Upon a
Termination Event, the Executive will receive severance benefits as follows:  
               (a) Components. The severance benefits will consist of:       (1)
The cash compensation payment under subsection (b) below;       (2) The equity
acceleration under subsection (c) below;       (3) The health plan continuation
benefits under subsection (d) below;       (4) The 401(k) equivalency payment
under subsection (e) below; and       (5) The outplacement/tax planning benefits
under subsection (f) below.                  (b) Cash Compensation Payment.
                   (1) This payment will equal three times the Executive’s cash
compensation. The Executive’s “cash compensation” is the sum of:         (A) The
Executive’s adjusted salary as determined under paragraph (2) below; and        
(B) The Executive’s average bonus as determined under paragraph (3) below.
                   (2) The Executive’s “adjusted salary” is the Executive’s
annualized regular monthly salary in effect on the date of the Termination Event
as reportable on IRS Form W- 2, adjusted by including and excluding the
following items:  

--------------------------------------------------------------------------------


                              (A) Include any salary deferral contributions made
under any employee benefit plan maintained by the Company, including Bancorp’s
Executives’ Deferred Compensation Plan;                (B) Exclude:  

                                             (i) Bonus payments;               
(ii) Bonus amounts deferred including any made under any employee benefit plan
maintained by the Company, including Bancorp’s Executives’ Deferred Compensation
Plan;   (iii) Reimbursements or other expense allowances, fringe benefits (cash
and noncash), moving expenses, severance or disability pay and welfare benefits;
  (iv) Employer contributions to a deferred compensation plan to the extent the
contributions are not included in the Executive’s gross income for the calendar
year in which contributed and any distributions from a deferred compensation
plan, regardless of whether those amounts are includible in the Executive’s
gross income when distributed;   (v) Amounts realized from the exercise of
non-qualified stock options or when restricted stock (or property) becomes
freely transferable or no longer subject to a substantial risk of forfeiture;  
(vi) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option;   (vii) The value of a non-qualified
stock option included in income in the year in which granted;   (viii) Amounts
includible in income upon making a Code § 83(b) election;   (ix) Taxable
benefits, such as premiums for excess group term life insurance;   (x) Imputed
income from any life insurance on the Executive’s life that is owned by or
funded in whole or in part by the Company; and   (xi) Other similar recurring or
non-recurring payments.  

  (3) The Executive’s “average bonus” is the average of:                    (A)
The actual bonus paid for the year before the year in which the Termination
Event occurs; and                    (B) The annualized amount of the bonus the
Executive earned through the date of the Termination Event for the bonus
computation year in which the Termination Event occurs.               

--------------------------------------------------------------------------------


(c) Equity Acceleration.     (1) Subject to paragraph (2) below, upon the date
of the Termination Event:       (A) All stock options held by the Executive that
are not otherwise vested as of that date shall become immediately vested and
exercisable notwithstanding any vesting provisions in the grant of those
options; and       (B) Any restrictions on the restricted stock held by the
Executive shall immediately lapse.     (2) The Board may exclude any particular
grant of stock options or restricted stock from the acceleration provisions of
paragraph (1) above, but only as follows:       (A) Any current grants as of the
Effective Date that are to be excluded must be listed in a separate appendix to
this Agreement.       (B) Any grants made after the Effective Date will be
excluded only if the exclusion is made at the time the grant is made.
               (d) Health Plan Continuation Benefits. The Company will provide
health plan continuation benefits as follows:                  (1) For the
period specified in paragraph (3) below, the Company will pay the premiums (both
the employer and employee portions) for COBRA continuation coverage under the
Company’s group health plans as in effect at that time.                  (2) The
Executive will have all the rights available under COBRA to change plans and
coverage category (i.e., employee only, employee plus spouse or full family or
such other categories that are in effect at that time).     (3) The Company will
make the COBRA premium payments until the earliest of the following events
occurs:  

--------------------------------------------------------------------------------


                              (A) The date COBRA coverage would otherwise end by
law; or                (B) 18 months of premiums have been paid.  

(e) 401(k) Equivalency Payment. The Company shall pay the Executive a lump sum
cash payment equal to three times the sum of the Executive’s “deemed matching
contribution” (as determined under paragraph (2) below) and the Executive’s
“deemed profit-sharing contribution” (as determined under paragraph (3) below).
    (1) For purposes of determining the Executive’s deemed matching and
profit-sharing contributions, the Executive’s “deemed 401(k) Plan compensation”
will be the Executive’s cash compensation under subsection (b)(1) above, but
limited to the maximum amount allowable under the 401(k) Plan’s definition of
“compensation” as in effect at that time.     (2) The deemed matching
contributions will be determined as follows:       (A) First, the Executive’s
“deemed elective deferral contributions” will be determined by multiplying the
Executive’s deemed 401(k) Plan compensation under paragraph (1) above by the
lesser of:         (i) The deferral percentage the Executive had in effect under
the 401(k) Plan on the date of the Termination Event; or         (ii) The
maximum deferral percentage allowed by the 401(k) Plan for highly compensated
employees (if applicable to the Executive) for the plan year in which the
Termination Event occurs, if that percentage has been determined by the date of
Termination Event.       (B) Second, the deemed matching contribution formula
will be applied to the amount of the deemed elective deferral contributions as
calculated under subparagraph (A) above, to determine the amount of the deemed
matching contributions. For this purpose, the “deemed matching contribution
formula” is:         (v) The 401(k) Plan’s matching contribution formula for the
plan year in which the Termination Event occurs; or         (ii) If that formula
has not been determined by the date of the Termination Event, the formula for
the previous plan year.                  (3) The deemed profit-sharing
contributions will be determined by multiplying the Executive’s deemed 401(k)
Plan compensation under paragraph (1) above by:                    (A) The
actual bonus paid or payable for the bonus computation year that ended before
the bonus computation year in which the Termination Event occurs; and       (B)
The annualized amount of the bonus the Executive earned, determined as of the
end of the month in which the Termination Event occurs, for the bonus
computation year in which the Termination Event occurs.                (f)
Outplacement/Tax Planning Services. At the Executive’s election, for up to 12
months from the date of the Termination Event, the Executive may receive up to
$5,000 in outplacement and/or tax planning services from service providers
selected by the Company.                 

--------------------------------------------------------------------------------


    The Company will pay the service providers directly for these benefits. The
Executive will not have an option to receive cash in lieu of these outplacement
or tax planning benefits.     (g) Times for Payment.       (1) Except as
provided in paragraphs (2), (3) and (4) below, payment of the severance benefits
provided under this section shall be paid on the first day of the seventh month
following the date of the Termination Event;       (2) Payment of the severance
benefits provided under this section shall be paid within 30 days after the date
of the Termination Event to the extent the amount paid does not exceed the
amount of payments that would be excepted from the six-month delay rule of
paragraph (1) above under:         (A) Treas. Reg. § 1.409A-1(b)(9)(iii)
(relating to payment upon involuntary separation of service of up to two times
the lesser of an employee’s annual rate of compensation or the Code § 401(a)(17)
limit on includible compensation for qualified plans); and/or                (B)
Treas. Reg. § 1.409A-1(b)(9)(v) (relating to payments of certain reimbursements,
medical benefits, in-kind benefits and other limited payments not exceeding the
Code § 402(g)(1) limit on elective deferrals);         The Company, in its sole
discretion, shall determine the amount of the severance benefit payable under
this paragraph and shall notify the Executive of the amount payable promptly
after that amount is determined;       (3) The COBRA premiums under subsection
(d) above will be paid as due under the terms of the applicable group health
plan; and                    (4) Outplacement services under subsection (f)
above will be paid as billed by the service provider.   5.      GROSS-UP
PAYMENT. If any or all of the severance benefits under Section 4 constitute a
“parachute payment” under Code § 280G, the Company shall pay the Executive a
“Gross-Up Payment” as follows:                  (a) Amount of Payment. The
Gross-Up Payment shall be equal to the amount necessary so that the net amount
of the severance benefits received by the Executive, after subtracting the
excise tax imposed under Code § 4999 (“excise tax”), and after also subtracting
all federal, state or local income tax, FICA and the excise tax on the Gross-Up
Payment itself, shall be equal to the net amount the Executive would have
received if no excise tax had been imposed and no Gross-Up Payment had been
paid.                  (b) Calculation of Payment Amount. The amount of the
Gross-Up Payment shall be determined as follows:  

--------------------------------------------------------------------------------


  (1) The determination will be made by independent accountants and/or tax
counsel (the “consultant”) selected by the Company with the Executive’s consent
(which consent will not be unreasonably withheld). The Company shall pay all of
the consultant’s fees and expenses.                  (2) As part of this
determination, the consultant will provide the Company and the Executive with a
detailed analysis and supporting calculations of:       (A)  The extent to which
any payments or benefits paid or payable to the Executive are subject to Code §
280G (including the reasonableness of any compensation provided for services
rendered before or after the Change in Control); and                (B) The
calculation of the excise tax under Code § 4999.       (3) The consultant may
make such assumptions and approximations concerning applicable tax rates and
rely on such interpretations regarding the application of Code §§ 280G and 4999
as it deems reasonable. The Company and the Executive will provide the
consultant with any information or documentation the consultant may reasonably
request.   (c) Time for Payment. The Gross-Up Payment shall be made on the first
day of the seventh month after the date of the Termination Event.   (d)
Adjustments. Subject to the Company’s right under subsection (e) below to
contest an excise tax assessment by the Internal Revenue Service, the amount of
the Gross-Up Payment will be adjusted as follows:                  (1)
Overpayment. If the actual excise tax imposed is less than the amount that was
taken into account in determining the amount of the Gross-Up Payment, the
Executive shall repay at the time that the amount of the reduced excise tax is
finally determined the portion of the Gross-Up Payment attributable to that
reduction (plus the portion of the Gross-Up Payment attributable to the excise
tax, FICA and federal, state and local income tax imposed on the portion of the
Gross-Up Payment being repaid by the Executive, to the extent the repayment
results in a reduction in or refund of excise tax, FICA or federal, state or
local income tax), plus interest as determined under Code § 7872(f)(2)(B) on the
amount of the repayment.     (2) Underpayment. If the actual excise tax imposed
is more than the amount that was taken into account in determining the amount of
the Gross-Up Payment, the Company shall make an additional gross-up payment to
compensate for that excess (plus interest as determined under Code §
7872(f)(2)(B)) within 10 days of the date the amount of the excess is finally
determined.   (e) Company’s Right to Contest. The Company has the right to
contest any excise tax assessment made by the Internal Revenue Service on the
following terms and conditions:     (1) The Executive must notify the Company in
writing of any claim by the Internal Revenue Service that, if upheld, would
result in the payment of excise taxes in amounts different from the amount
initially determined by the consultant. The Executive shall give this notice as
soon as possible but in no event later than 15 days after the Executive receives
the notice from the Internal Revenue Service.     (2) If the Company decides to
contest the assessment, it must notify the Executive within 30 days of receiving
the notice from the Executive.  

--------------------------------------------------------------------------------


(3) The Company will have full control of the proceedings, including settlement
authority and the right to appeal.       (4) The Executive will cooperate fully
in providing any testimony, information or documentation reasonably required by
the Company in connection with the proceedings.       (5) The adjustments
required under subsection (d) above shall not be made until the Company has
concluded a settlement agreement with the Internal Revenue Service, exhausted
its (or the Executive’s) rights to contest the Internal Revenue Service’s
determination or notified the Executive that it intends to concede the matter,
whichever occurs first.       (6) The Company shall bear all fees and costs
associated with the contest.       (7) The Company will indemnify the Executive
from any taxes, interest and penalties that may be imposed upon the Executive
with respect to the payments made under paragraph (6) above and this paragraph
(7).     (f) Effect of Repeal. If Code §§ 280G and 4999 are repealed without
successor provisions being enacted, this Section shall be of no further force or
effect.   6. OTHER COMPENSATION AND TERMS OF EMPLOYMENT. This Agreement is not
an employment agreement. Accordingly, other than providing for the benefits
payable upon a Change in Control, this Agreement will not affect the
determination of any compensation payable by the Company to the Executive, nor
will it affect the other terms of the Executive’s employment with the Company.
The specific arrangements referred to in this Agreement are not intended to
exclude or circumvent any other benefits that may be available to the Executive
under the Company’s employee benefit or other applicable plans, programs or
arrangements upon the termination of the Executive’s employment.   7.
WITHHOLDING. All payments made to the Executive under this Agreement are subject
to the withholding of income and payroll taxes and other payroll deductions that
the Company reasonably determines are appropriate under applicable law or
regulations.   8. ASSIGNMENT.                  (a) The Company will require any
successor, whether by direct or indirect purchase, merger, consolidation or
otherwise to all or substantially all of its business or assets (a
“succession”), to expressly assume this Agreement. This assumption shall be
obtained before the effective date of the succession. Failure of the Company to
obtain this assumption shall be a breach of this Agreement and, if the
succession qualifies as a “change in control event” (as defined under Treas.
Reg. § 1.409A-3(i)(5)(i)), the Executive shall be entitled to compensation from
the Company in the same amount and on the same terms that the Executive would be
entitled to under this Agreement following a Change in Control, except that, for
this purpose:                    (1) The closing date of the succession shall be
deemed to be the date of the Termination Event (the “deemed Termination Event”),
regardless of whether the Executive’s employment terminates on that date;
                   (2) The Executive will have no continued employment
obligation under Section 3(b) as of the deemed Termination Event;  

--------------------------------------------------------------------------------


(3) The equity acceleration under Section 4(c) will be effective on the date of
the deemed Termination Event;                      (4) Except to the extent the
six-month payment delay provision of Section 4(g) of this Agreement is
applicable, within five (5) business days of the deemed Termination Event, the
Company will pay the Executive a lump sum cash payment equal to the sum of:    
    (Q) The cash compensation payment under Section 4(b);                     
(R) Eighteen times the monthly COBRA premium amount for the group health plan
coverage the Executive had in effect on the date of the deemed Termination
Event;         (S) The 401(k) equivalency payment under Section 4(e); and      
  (T) The maximum amount that would have been paid under Section 4(f) to the
outplacement service provider.     (b) The Executive may not assign or transfer
this Agreement or any rights or obligations under it.                9.
UNSECURED GENERAL CREDITOR. Neither the Executive nor anyone else claiming on
behalf of or through the Executive shall have any right with respect to, or
claim against, any insurance policy or other asset the Company may acquire to
assist it in financing its obligations under this Agreement. The Executive shall
be an unsecured general creditor of the Company with respect to any amount
payable under this Agreement.   10. JOINT AND SEVERAL OBLIGATION. Bancorp and
the Bank will be jointly and severally liable for the payment obligations under
this Agreement.   11. DEATH BENEFIT.                  (a) Any severance benefits
under Section 4 remaining unpaid at the Executive’s death shall be paid under
the terms and conditions of this Agreement, to the beneficiary or beneficiaries
determined under subsection (b) below.     (b) The Executive may designate the
beneficiary or beneficiaries (who may be designated concurrently or
contingently) to receive the death benefit under this Agreement under the
following terms and conditions:       (1) The beneficiary designation must be in
a form satisfactory to the Committee and must be signed by the Executive.      
(2) A beneficiary designation shall be effective upon receipt by the Committee
or its designee and shall cancel all beneficiary designations previously filed
by the Executive, provided it is received before the Executive’s death.      
(3) The Executive may revoke a previous beneficiary designation without the
consent of the previously designated beneficiary. This revocation is made by
filing a new beneficiary designation form with the Committee or its designee,
and shall be effective upon receipt.       (4) A divorce will automatically
revoke the portion of a beneficiary designation designating the former spouse as
a beneficiary.  

--------------------------------------------------------------------------------


(5) If a beneficiary disclaims the death benefit, the benefit will be paid as if
the beneficiary had predeceased the Executive.       (6) If a beneficiary who is
in pay status dies before full distribution is made to the beneficiary, the
unpaid balance of the distribution will be paid to the beneficiary’s estate.    
  (7) If, at the time of the Executive’s death, the Executive has failed to
designate a beneficiary, the Executive’s beneficiary designation has become
completely invalid under the provisions of this subsection or there is no
surviving beneficiary, the benefit will be paid in the following order of
priority:         (A) To the Executive’s spouse, if living; or                 
    (B) To the Executive’s estate.   12. GENERAL PROVISIONS.                 
(a) Choice of Law/Venue.                    (1) This Agreement shall be
construed and its validity determined according to the laws of the State of
Oregon, other than its law regarding conflicts of law or choice of law, to the
extent not preempted by federal law.                    (2) Any dispute arising
out of this Agreement must be brought in either Clackamas County or Multnomah
County, Oregon, and the parties will submit to personal jurisdiction in either
of those counties.     (b) Arbitration. Any dispute or claim arising out of or
brought in connection with this Agreement, shall be submitted to final and
binding arbitration as follows:       (1) Before proceeding to arbitration, the
parties shall first attempt, in good faith, to resolve the dispute or claim by
informal meetings and discussions between them and/or their attorneys. The
Chairman of the Board will act on behalf of the Company at these meetings and
discussions. This informal dispute resolution process will be concluded within
30 days or such longer or shorter period as may be mutually agreed by the
parties.       (2) After exhausting the informal dispute resolution process
under paragraph (1) above, upon the request of any party, the matter will be
submitted to and settled  

--------------------------------------------------------------------------------


by arbitration under the rules then in effect of the American Arbitration
Association (or under any other form of arbitration mutually acceptable to the
parties involved). Any award rendered in arbitration will be final and will bind
the parties, and a judgment on it may be entered in the highest court of the
forum having jurisdiction. The arbitrator will render a written decision, naming
the substantially prevailing party in the action and will award such party all
costs and expenses incurred, including reasonable attorneys’ fees.   (c)
Attorneys’ Fees.                  (1) If any breach of or default under this
Agreement results in either party incurring attorneys’ or other fees, costs or
expenses (including those incurred in an arbitration), the substantially
prevailing party is entitled to recover from the non-prevailing party its
reasonable legal fees, costs and expenses, including attorneys’ fees and the
costs of the arbitration, except as provided in paragraph (2) below.     (2) If
the Executive is not the substantially prevailing party, the Executive shall be
liable to pay the Company under paragraph (1) above only if the arbitrator
determines that:                    (A) There was no reasonable basis for the
Executive’s claim (or the Executive’s response to the Company’s claim); or
                   (B) The Executive had engaged in unreasonable delay, failed
to comply with a discovery order or otherwise acted in bad faith in the
arbitration.     (3) Either party shall be entitled to recover any reasonable
attorneys’ fees and other costs and expenses it incurs in enforcing or
collecting an arbitration award.     (4) If an award under this subsection is
made to the Executive and accountants or tax counsel selected by the Company
with the Executive’s consent (which shall not be unreasonably withheld)
determine that the award is includible in Executive’s gross income, the Company
shall also pay the Executive a gross-up payment to offset the taxes imposed on
that award, including the taxes on the gross-up payment itself. This gross-up
payment shall be determined following the methodology employed in Section
5(b).     (d) Entire Agreement. This Agreement contains the entire agreement
among the parties with respect to its subject matter, and it supersedes all
previous agreements between the Executive and the Company and any of its
subsidiaries pertaining to this subject matter. By signing this Agreement, the
Executive waives any and all rights the Executive may have had under any
previous agreement providing for benefits upon a Change in Control (regardless
of how that term is defined in those prior agreements) that the Executive may
have entered into with the Company or any of its subsidiaries.   (e) Successors.
This Agreement binds and inures to the benefit of the parties and each of their
respective affiliates, legal representatives, heirs and, to the extent permitted
in this Agreement, their successors and assigns.   (f) Amendment. This Agreement
may be amended only through a written document signed by all of the parties. An
amendment to this Agreement may not accelerate or delay the payment of benefits
under this Agreement except as permitted under Code § 409A.  

--------------------------------------------------------------------------------


(g) Construction. The language of this Agreement was chosen jointly by the
parties to express their mutual intent. No rule of construction based on which
party drafted the Agreement or certain of its provisions will be applied against
any party.                (h) Section Headings. The section headings used in
this Agreement have been included for convenience and reference only.   (i)
Citations. Citations to a statute, act or rule are to that statute, act or rule
as amended or to its successor at the relevant time. Citations to a particular
section of a statute, act or rule are to that section as amended or renumbered
or to the comparable provision of any successor as in effect at the relevant
date.   (j) Counterparts. This Agreement may be executed in one or more
counterparts, and all counterparts will be construed together as one Agreement.
  (k) Severability. If any provision of this Agreement is, to any extent, held
to be invalid or unenforceable, it will be deemed amended as necessary to
conform to the applicable laws or regulations. However, if it cannot be amended
without materially altering the intentions of the parties, it will be deleted
and the remainder of this Agreement will be enforced to the extent permitted by
law.  

  EXECUTIVE:       COMPANY:      WEST COAST BANCORP    /s/ Hadley S. Robbins   
  By:  /s/ Robert D. Sznewajs  Hadley S. Robbins      Title:  President and
Chief Executive Officer  Date: December 30, 2008       Date: December 30, 2008 
      WEST COAST BANK      By:  /s/ Robert D. Sznewajs      Title:  President
and Chief Executive Officer      Date: December 30, 2008 


--------------------------------------------------------------------------------